Title: To Thomas Jefferson from Stephen Cathalan, Jr., 18 August 1803
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Marseilles the 18th. August 1803
          
          I had the honor of Paying you my Respects on the 31st. May & 12th. July ulto.—I hope the Provisions I sent you, will now soon reach you;—I will not forgett, before next winter & by the first opportunity, of Sending you an other Invoice for what you are still in want of;
          I have now the honor of advising you, that at Lenght, I have duly Received my Exequatur, signed by the First Consul, at Brussels on the 3d. Thermidor (22d. July ulto.) as per Copy of the Same, I am remitting to the Secretary of State;—
          Your kind Prophecy Vizt. “what cannot be obtained at one moment, may at a more favorable one” has thus been happily accomplished, and it is with the most Sincere Gratitude, that I acknowledge, that I am indebted to you, Sir, for not only the Commission of Commal. agent of the united States, in this District, but even the Granting of my exequatur; 
          it is now to me, to Continue to deserve the Special Confidence you have Placed in me, by the strict Performance of my Duties, begging you to rely on my best Exertions in the Execution of the Laws of the united States, in order to meet with your approbation, & to the Satisfaction of both Governments, & the Citizens of the united States;
          all my Family & I, we beg Leave to reiterate you, the most Sincere assurances of our Best wishes for you & your worthy family; begging the Allmightty, to Grant you, many ensuing Years, in Good health for the wellfare & Prosperity of the United States, under your Fatherly Presidency.
          I have the honor to be with the Greatest Respect Dear Sir Your most obedient humble & Devoted Servant
          
            Stephen Cathalan Junr. 
          
          
            Monseigeur. de Cicé Late archbishop of Bordeaux, Garde des Sceaux & member of the Constituante, now archbishop in this south part, charges me to present you his best Respects.
            Mr. Peter Khun Junr. Son of Peter Khun of Philada. with whom I was in Correspondance & Transacted affairs in 1792—has passed with his wife Thro’ this Place a few Days ago, on his way to Genoa, intending to stablish him Self in Trade;—he appears to me to be prudent & wise;—I have advised him not to venture in large & foolish speculations, as too many have Done, who ended Poorly! but to Confine him Self in the Good managment of the Cargoes that may be Consigned to him from the United States;
            
            Mr. Fredk. Wollaston Consul of the U.S. has lately failed!—in Some Instances he has compromised the Consular Seal “on the Service of the united States” during the Siege of Genoa for his private affairs, & Since, & he would have compromised me had I complied with his desire;
            Should you think proper to appoint a Successor to him; & not have any person in view to fulfill that office; I would take the Liberty of Recomending Mr. Peter Khun Junr. after having Procured better informations on his account than any I could Give you;
            I Know he has formed an Stablishment at Gibraltar about Two years ago, under the Firm of Khun & Greene;
          
          
            S. Cn. Jr.
          
        